CONVOCATORIA-
Por la presente se convoca a todos los magistrados del Tribunal General de Justicia y a los miembros de la Con-ferencia Judicial para la Decimoséptima Sesión Ordinaria de la Conferencia Judicial a celebrarse el 7 de abril de 1994 en el Hotel Condado Plaza, San Juan, Puerto Rico.
Los señores Jueces Administradores, en consulta con sus compañeros magistrados, tomarán las medidas necesa-rias para que el mayor número de jueces pueda asistir a la Conferencia Judicial sin afectar los calendarios de asuntos urgentes que deban ser atendidos durante el período de la Conferencia Judicial. También tomarán las medidas de rigor para que la labor de investigación y determinación de causa probable sea atendida adecuadamente. El sistema de turnos correspondientes a este período deberá ser noti-*293ficado con suficiente antelación a los señores Fiscales de Distrito y a los Comandantes de Zona de la Policía de Puerto Rico. Cualquier problema en relación con estas asignaciones deberá ser llevado a la atención de la Direc-tora Administrativa de los Tribunales para que ésta adopte las providencias necesarias.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General